Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 4, 6, and 9 are objected to because of the following informalities:  claims 1, 4, 6, and 9 exclude the word "the" in front of certain elements - to clarify the language of the claims the grammar should be corrected. Claim 3 recites "the pulley comprises two C-shaped pulley parts", but should instead state that the two pulley parts have C-shaped cross sections, as the pulley parts themselves are not C-shaped.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasche (WO 2006/092187 A1) in view of Tesh et al (US 4893946 A1).
Regarding claim 1, Rasche teaches a pulley device for a belt or chain tensioning idler or runner roller (31), comprising:
	a bearing (33) having a rotatable outer ring (10, 30a, 30b) and a fixed inner ring (Rasche, paragraphs 0005, 0023, and 0032), the rings being coaxial (fig 3); and
	a pulley (24) provided with at least one pulley part (28) having in cross section an overall shape of a C (Rasche, paragraph 0034), and having an inner cylindrical portion (23) with an inner cylindrical surface mounted on an outer cylindrical surface of the outer ring of the bearing (Rasche, paragraph 0034), an outer cylindrical portion (26) having an outer cylindrical surface configured to contact with the belt or the chain (Rasche, paragraphs 0003 and 0005), and a radial intermediate portion (25) extending substantially radially between axial ends of inner and outer cylindrical portions on one axial side of the pulley device (Rasche, paragraphs 0012, 0020, and 0036 and figs 1-4), the pulley part being formed integrally and defining an open end on one axial side opposite to the intermediate portion (Rasche, paragraphs 0006, 0012, 0020, and 0036 and figs 1-4); further comprising
	a grip surface portion (41a, 41b) provided to one surface among the outer cylindrical surface of the outer ring and the inner cylindrical surface of the inner cylindrical portion of the pulley part (Rasche, paragraph 0036 and figs 3-4).
Rasche fails to teach that the grip surface portion comprises a plurality of indentations and recesses. 
	Tesh, however, teaches a roller (100) where an outer ring (104) is installed on an inner ring (102) and the outer surface of the inner ring has a grip surface portion (118) comprising a plurality of indentations and recesses (it is inherent that knurling, and even “any other surface roughening or contoured configuration to enhance the retention” comprises indentations and recesses)(Tesh, column 5 lines 12-17). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the grip surface portion taught by Rasche with the indentations and recesses taught by Tesh, as the textured surface enhances the retention of the pulley on the outer ring (Tesh, column 5 lines 12-17). 
	While Tesh does not teach a pulley, it is still applicable to the claimed invention as it teaches two separate annular bodies connected together and held in retention by a surface similar to that claimed by the instant application. Additionally, Rasche is analogous as it teaches a pulley device of a roller. 

Regarding claim 2, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, and Rasche further teaches that the pulley (24) is formed by only one pulley part (28)(Rasche, paragraphs 0003, 0006, and 0020).

Regarding claim 3, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, and Rasche further teaches that the pulley (24) comprises two C-shaped pulley parts (34a, 34b) mounted onto the outer cylindrical surface of the outer ring (30a, 30b) of the bearing (33)(Rasche, paragraphs 0035-0036 and fig 3). Although Rasche discloses that the outer ring comprises two parts, both parts of the outer ring inherently rotate together at the same rate as both rotate with only one belt, so it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the pulley system comprising two pulley parts as taught by Rasche would work the same on a single outer ring, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Regarding claim 4, Rasche and Tesh teach the pulley device according to claim 3 disclosed above, and Rasche further teaches that the open ends of the two pulley parts (34a, 34b) axially face each other (fig 3), the free ends of the outer portions (43a, 43b) of the pulley parts being in axial abutment (Rasche, paragraphs 0035-0036 and fig 3).

Regarding claim 5, Rasche and Tesh teach the pulley device according to claim 3 disclosed above, and Rasche further teaches that the two pulley parts (34a, 34b) are symmetrical with respect to a transverse radial plane passing through the center of the bearing (33)(Rasche, paragraphs 0035-0036 and fig 3).

Regarding claim 6, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, and Rasche further teaches that the inner cylindrical portion of the pulley part (28) is press fit onto the outer cylindrical surface of the outer ring (33)(Rasche, paragraphs 0019-0023 and 0035-0036). 

Regarding claim 7, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, and Tesh further teaches that the grip surface portion (118) is manufactured by a knurling process (Tesh, column 5 lines 12-17). 

Regarding claim 8, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, but both fail to explicitly teach that the pitch of indentations and recesses of the grip portion is comprised between a range of 0.1 mm and 1 mm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pitch of indentations and recesses of the grip surface portion between the range of 0.1 mm and 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been an obvious motivation for one having ordinary skill in the art to test for an optimum pitch range for the grip surface portion as both Tesh and Rasche teach that the frictional interference (Rasche, paragraph 0036) and surface roughness and contour (Tesh, column 5 lines 12-17) is important in holding the parts together.

Regarding claim 9, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, but both fail to specifically teach that the indentations and recesses of the grip surface portion have a criss-cross pattern or a straight-line pattern. However, it is well known in the art that knurling commonly involves a diamond (criss-cross) pattern and straight-line pattern. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the knurled grip surface as taught by Tesh and applied to the pulley of Rasche have indentations and recesses that form either a criss-cross or straight-line pattern, since both are known in the art as common knurling patterns.

Regarding claim 10, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, and Tesh further teaches that the grip surface portion (118) is annular (Tesh, column 5 lines 12-17).

Regarding claim 11, Rasche teaches a pulley device for a belt or chain tensioning idler or runner roller (31), comprising:
	a bearing (33) having a rotatable outer ring (10, 30a, 30b) and a fixed inner ring (Rasche, paragraphs 0005, 0023, and 0032), the rings being coaxial (fig 3); and
	a pulley (24) provided with at least one pulley part (28) having in cross section an overall shape of a C (Rasche, paragraph 0034), and having an inner cylindrical portion (23) with an inner cylindrical surface mounted on an outer cylindrical surface of the outer ring of the bearing (Rasche, paragraph 0034), an outer cylindrical portion (26) having an outer cylindrical surface configured to contact with the belt or the chain (Rasche, paragraphs 0003 and 0005), and a radial intermediate portion (25) extending substantially radially between axial ends of inner and outer cylindrical portions on one axial side of the pulley device (Rasche, paragraphs 0012, 0020, and 0036 and figs 1-4), the pulley part being formed integrally and defining an open end on one axial side opposite to the intermediate portion (Rasche, paragraphs 0006, 0012, 0020, and 0036 and figs 1-4); further comprising
	a grip surface portion (41a, 41b) provided to one surface among the outer cylindrical surface of the outer ring and the inner cylindrical surface of the inner cylindrical portion of the pulley part (Rasche, paragraph 0036 and figs 3-4).
Rasche fails to teach that the grip surface portion comprises a plurality of indentations and recesses. 
	Tesh, however, teaches a roller (100) where an outer ring (104) is installed on an inner ring (102) and the outer surface of the inner ring has a grip surface portion (118) comprising a plurality of indentations and recesses (it is inherent that knurling, and even “any other surface roughening or contoured configuration to enhance the retention” comprises indentations and recesses)(Tesh, column 5 lines 12-17). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the grip surface portion taught by Rasche with the indentations and recesses taught by Tesh, as the textured surface enhances the retention of the pulley on the outer ring (Tesh, column 5 lines 12-17). 
	While Tesh does not teach a pulley, it is still applicable to the claimed invention as it teaches two separate annular bodies connected together and held in retention by a surface similar to that claimed by the instant application. Additionally, Rasche is analogous as it teaches a pulley device of a roller. 
	Rasche also fails to teach that the grip surface portion is a first grip surface and a second grip surface disposed on the outer ring, the outer cylindrical outer ring surface having a portion without the grip surface which is located between the first grip surface and the second grip surface. Tesh, however, teaches that the textured surface is comprised of two portions (see fig 3). Additionally, it would have been a simple matter of design choice for one to make the grip surface consist of two portions instead of one, as there is no evidence that having two grip portions differs from having one grip portion. Thus, it would have been obvious to one having ordinary skill in the art to modify the grip surface of Rasche to have two grip surfaces separated by a smooth portion, as Tesh teaches two separate grip surface portions and it would have been a simple design choice. 

Regarding claim 12, Rasche and Tesh teach the pulley device according to claim 11 disclosed above, and Rasche further teaches that the pulley (24) is formed by only one pulley part (28)(Rasche, paragraphs 0003, 0006, and 0020).

Regarding claim 13, Rasche and Tesh teach the pulley device according to claim 11 disclosed above, and Rasche further teaches that the pulley (24) comprises two C-shaped pulley parts (34a, 34b) mounted onto the outer cylindrical surface of the outer ring (30a, 30b) of the bearing (33)(Rasche, paragraphs 0035-0036 and fig 3). Although Rasche discloses that the outer ring comprises two parts, both parts of the outer ring inherently rotate together at the same rate as both rotate with only one belt, so it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the pulley system comprising two pulley parts as taught by Rasche would work the same on a single outer ring, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Regarding claim 14, Rasche and Tesh teach the pulley device according to claim 13 disclosed above, and Rasche further teaches that the open ends of the two pulley parts (34a, 34b) axially face each other (fig 3), the free ends of the outer portions (43a, 43b) of the pulley parts being in axial abutment (Rasche, paragraphs 0035-0036 and fig 3).

Regarding claim 15, Rasche and Tesh teach the pulley device according to claim 13 disclosed above, and Rasche further teaches that the two pulley parts (34a, 34b) are symmetrical with respect to a transverse radial plane passing through the center of the bearing (33)(Rasche, paragraphs 0035-0036 and fig 3).

Regarding claim 16, Rasche and Tesh teach the pulley device according to claim 11 disclosed above, and Rasche further teaches that the inner cylindrical portion of the pulley part (28) is press fit onto the outer cylindrical surface of the outer ring (33)(Rasche, paragraphs 0019-0023 and 0035-0036). 

Regarding claim 17, Rasche and Tesh teach the pulley device according to claim 11 disclosed above, and Tesh further teaches that the grip surface portion (118) is manufactured by a knurling process (Tesh, column 5 lines 12-17). 

Regarding claim 18, Rasche and Tesh teach the pulley device according to claim 11 disclosed above, but both fail to explicitly teach that the pitch of indentations and recesses of the grip portion is comprised between a range of 0.1 mm and 1 mm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pitch of indentations and recesses of the grip surface portion between the range of 0.1 mm and 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been an obvious motivation for one having ordinary skill in the art to test for an optimum pitch range for the grip surface portion as both Tesh and Rasche teach that the frictional interference (Rasche, paragraph 0036) and surface roughness and contour (Tesh, column 5 lines 12-17) is important in holding the parts together.

Regarding claim 19, Rasche and Tesh teach the pulley device according to claim 11 disclosed above, but both fail to specifically teach that the indentations and recesses of the grip surface portion have a criss-cross pattern or a straight-line pattern. However, it is well known in the art that knurling commonly involves a diamond (criss-cross) pattern and straight-line pattern. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the knurled grip surface as taught by Tesh and applied to the pulley of Rasche have indentations and recesses that form either a criss-cross or straight-line pattern, since both are known in the art as common knurling patterns.

Regarding claim 20, Rasche and Tesh teach the pulley device according to claim 11 disclosed above, and Tesh further teaches that the grip surface portion (118) is annular (Tesh, column 5 lines 12-17).
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Applicant argues that the pulley taught by Rasche fails to teach or suggest "a radial intermediate portion extending substantially radially between the axial ends of the radially innermost cylindrical portion and the outer cylindrical portions on one axial side of the pulley device". This refuted by the fact that the radial intermediate portion (25) of Rasche does extend substantially radially between the axial ends of the radially innermost cylindrical portion (23) and the outer cylindrical portion on one axial side of the pulley device. 
As can be seen in figure 2 of Rasche, the radial intermediate portion (25) extends between both axial ends of the cylindrical portions (23, 26) in the exact same manner as claimed by the instant application and shown in figure 1 of the instant application. The “steps” of Rasche do not have any affect on whether or not the radial portion extends to the axial ends of the cylindrical portions or not. It is instead just a reduction of wall thickness (Rasche, paragraph 0034), and is still in all technicality and functionality part of the axial end of the cylindrical portions. There is no need for the step to not be included in Rasche when in combination with other arts and when teaching on what the instant application claims, as the step does not interfere with any of the claims of the instant application; as such, the steps would not need to be modified such that the radial steps are removed or otherwise inoperable. Should, as Applicant suggests in the remarks, the outer cylindrical pulley side wall (26) extend beyond the inner cylindrical surface, and thus have a greater axial length, the steps (22) taught by Rasche would still be capable of being implemented (not eliminated), and thus the critical principle of operation for Rasche would still be fulfilled. An adjustment of the angle of the corner connecting (23) and (25) does not change the step (22) of the axial end at all. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
Specifically, the Applicant’s arguments do not show how having a smooth (not textured) portion between the two textured ends would be novel or useful, as texturing certain parts or certain patterns is a design choice that could obviously be made by one having ordinary skill in the art, and Applicant does not show how said reconfiguration of the textured portions would make it patentably different from the cited prior art, or from the earlier claimed single textured portion of claims 1-10. It could even be argued that claims 1-10 and 11-20 are duplicates of each other, respectively, and thus 11-20 would be rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakao (US 2018/0223982 A1), Guilford (US 2014/0254970 A1), and Ichikawa et al (US 2014/0155210 A1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651